Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-7, drawn to a first inkjet ink composition.
Group II, claim(s) 8-13, drawn to a second inkjet ink composition.Group III, claim(s) 14 and 15, drawn to a method for improving decap performance.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I through III share the common technical features of an inkjet ink composition comprising the colorant, acid, lithium, and organic solvent package of Claim 1. Additionally, Groups I and III share the common technical feature of the particular polyurethane binder of Formula (I). Groups I through III lack unity of invention because these technical features are not special technical features as they do not make a contribution over the prior art. 
With respect to the features shared between Groups I through III, Vasudevan (US 2014/0285593 A1) expressly teaches ink compositions comprising colorant, co-Vasudevan teaches embodiments where 5.0 wt% of 2-pyrrolidone, 9.0 wt% of 1-(2-hydroxyethyl)-2-pyrrolidone, and roughly 72.5 wt% of water (¶ 53). The 1-(2-hydroxyethyl)-2-pyrrolidone is a solvent with 1 free hydroxyl group and 1 glycol unit. Vasudevan teaches polyurethane binders can be used (¶ 36, 39). 
With respect to the common technical features shared between Groups I and III, Berge (US 2014/0316061 A1) describes polyurethane binders for inkjet inks (Abstract) and notes the binders provide favorable characteristics in terms of durability, fastness, and optical density (¶ 5-6). It would have been obvious to one of ordinary skill in the art to utilize the polyurethane binders of Berge within the inkjet inks of Vasudevan because doing so would give favorable durability, fastness, and optical density characteristics as taught by Berge. Berge teaches polyurethanes of the same general Formula I (¶ 6-26). 
With respect to the “wherein a chain extender is present between at least some neighboring isocyanates in Formula I such that a number average molecular weight of the polyurethane binder ranges from about 10,000 to about 25,000”, the limitation is presently seen to be indefinite as there are no isocyanate groups present with Formula I and the claim otherwise provides no indication as to what is meant by “neighboring isocyanates”. It is generally unclear whether the claim means to actually require the polyurethane of Formula I to be present or is meant to be requiring some polyurethane product produced by reacting the polyurethane of Formula I. Nevertheless, Berge teaches the presence of chain extender (see “-O-W2-O-“ residues of generic formula; also ¶ 74 where the initial polyurethane binder prior to grafting is that produced from Berge teaches the degree of polymerization can range widely from 1-200 (¶ 16). Berge teaches examples where Mn is 8255 (¶ 141). Also, given the known molecular weight of IPDI (222 g/mol), Berge clearly suggests overlapping molecular weights (e.g. a degree of polymerization of 200 from IPDI is suggestive of a Mn of over 44,400).  It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Berge suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Berge. See MPEP 2123.
As all common technical features shared between Groups I through III do not make a contribution over the prior art, they are not special technical features. Therefore, there is lack of unity between Groups I through III.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM - 5PM Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764